IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-60756
                           Summary Calendar



MICHAEL A. BOLTON,

                                           Plaintiff-Appellant,

versus

SHELIA FANCHER; C. DAVID TURNER; ROBERT L. JOHNSON,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 2:01-CV-183-PG
                          --------------------
                             April 17, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Michael Bolton, Mississippi prisoner # R4716, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 suit as

frivolous.     He argues that his constitutional rights were

violated because 1) he was transferred from Parchman to the

Southern Mississippi Correctional Institution and placed in

segregated confinement; 2) he was deprived of personal property;

3) the defendant prison officials refused to correct his

classification; 4) the conditions of his cell are inhumane (he

has only a toilet and the bed on which to sit; he cannot control

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60756
                                 -2-

the lighting in his cell; he does not have thermal underwear or a

coat without holes to report for yard calls); and 5) he cannot

obtain certain food and personal hygiene items from the

commissary, though other prisoners in the same type of custody

can.    He also argues that the district court dismissed the case

without allowing Bolton the opportunity to further develop the

facts of his claims.

       A complaint is frivolous “if it lacks an arguable basis in

law or fact.”    Talib v. Gilley, 138 F.3d 211, 213 (5th Cir.1998).

“‘A complaint lacks an arguable basis in law if it is based on an

indisputably meritless legal theory, such as if the complaint

alleges the violation of a legal interest which clearly does not

exist.’”    Harper v. Showers, 174 F.3d 716, 718 (5th Cir.1999)

(citation omitted).    We review the dismissal of a prisoner’s

complaint as frivolous for an abuse of discretion.      Id. at 718.

       Though the district court could have forwarded Bolton a

questionnaire or conducted a hearing under Spears v. McCotter,

766 F.2d 179 (5th Cir. 1985), a review of Bolton’s claims, as

alleged in the district court and on appeal, reveal that they

lack an arguable basis in law.    The district court’s dismissal

was not an abuse of discretion.    Bolton’s appeal lacks arguable

merit, and is DISMISSED AS FRIVOLOUS.      See 5TH CIR. R. 42.2;

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).       The

dismissal of his appeal as frivolous and the district court’s

dismissal count as two strikes under 28 U.S.C. § 1915(g).

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Bolton is warned that if he accumulates three strikes, he may not
                           No. 01-60756
                                -3-

proceed IFP in any civil action or appeal while he is

incarcerated in any facility unless he is in imminent danger of

serious physical injury.   See id.

     Bolton’s motions for the appointment of an attorney and to

supplement the record are denied.

     DISMISSED AS FRIVOLOUS.   MOTIONS DENIED. SANCTION WARNING

ISSUED.